Citation Nr: 1533890	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for mechanical low back pain syndrome with facet arthropathy at L5-S1 until October 17, 2012, and a rating in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2004 to December 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012 and June 2013, the Board remanded this claim for further development, including for a VA compensation examination to reassess the severity of the Veteran's low back disability and to obtain an opinion regarding any functional loss as a result of reported flare-ups.  In a June 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed this action to the U.S. Court of Appeals for Veterans Claims, which remanded the matter back to the Board, pursuant to a March 2015 Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2015 JMR noted that the Board erred in its June 2014 by finding substantial compliance with the terms of the June 2013 Board remand.  In its June 2013 remand, the Board sought an addendum medical opinion, directing that a VA examiner contact the Veteran and ask him to indicate when during the course of this appeal he began experiencing flare-ups of his low back symptoms, and describe how these flare-ups affected his ability to function.  The Board further asked the examiner to objectively determine, in terms of degrees, the extent to which the Veteran's flare-ups additionally limited his lumbar spine range of motion during the appeal period.  

The March 2015 JMR states that there has not been substantial compliance with the June 2013 Board remand directives because the July 2013 VA examiner did not ask the Veteran when he began experiencing flare-ups of his low back symptoms, and did not include an adequate rationale for the opinion expressed in the addendum medical opinion regarding the additional range of motion loss due to flare-ups.  Thus, this matter must be remanded for a new addendum opinion addressing these issues.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the JMR questions whether there was adequate compliance with 38 C.F.R. § 4.59 in the examinations of record.  This regulation calls for testing for pain on active and passive motion, and in weight-bearing and nonweight-bearing, when evaluating joint disability.  Although a more recent VA examination was conducted concerning the Veteran's low back disability in April 2015, this manner of testing, if such is possible and appropriate for the joint in question, was not specifically shown to have occurred.  Another examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant treatment records (private or VA) he wants considered in connection with his appeal.  The identified records should be sought.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his lumbar spine.

The claims folder should be made available to and reviewed by the examiner, and all necessary tests, should be performed.

In regards to testing, consistent with the terms of the Court's instructions and 38 C.F.R. § 4.59, the Veteran's lumbar spine should be tested for pain on both active and passive range of motion, and in weight-bearing and non-weightbearing.  If any such testing is not possible or appropriate for the joint involved, that should be explained.  

Additionally, the examiner should complete the following actions:

(a)  Obtain a comprehensive history concerning the onset and progression of the Veteran's flare-ups of his low back symptoms.  Specifically, ask the Veteran when he began experiencing flare-ups of his low back symptoms.  

(b)  Based on the information the Veteran provides, as well as his prior description of his limitations during flare-ups, so far as is possible, objectively determine the extent to which (in terms of degrees) his flare-ups of low back pain further limited his range of motion, both during the period from December 15, 2005 to October 17, 2012, and the period beginning October 18, 2012 and continuing to the present time.  

In providing an opinion, the examiner should consider and address the lay statements of record regarding the Veteran's limitations during flare-ups.  See October 2012 VA Examination Report; July 2013 VA Addendum Opinion; April 2015 VA Examination Report; May 2015 Correspondence.  The examiner should specifically address the Veteran's report that "during the severe flares he totally loses mobility of the lower back requiring him to observe total bed rest for the entire day and not going to work, during which he is also unable to lift, twist, bend or even tie his shoe laces."  See July 2013 VA Addendum Opinion.  

The examination report should include a complete rationale for all opinions expressed, including the basis for any conclusions as to the extent of any additional limitation of motion during flare-ups.  

If the examiner cannot provide the requested information without resort to speculation, the examiner is advised that he/she should explain why that is so, (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be accomplished before the claim is re-adjudicated.  

3.  Then readjudicate the remanded issue.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


